Case 2:20-cr-00083-Z-BR Document 186 Filed 01/28/21 Page 1iofi PagelD 491

 

U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT TEE ED OF TEXAS

FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

AMARILLO DIVISION JAN 2.8 2021
UNITED STATES OF AMERICA OS DISTRICT COURE
y 2:
Plaintiff,

V. 2:20-CR-83-Z-BR-(2)

JOSE CRUZ CERDA-SALAZAR

tO? UO? CO? SOR COD (Or CO? (Or COR

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 11, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Jose Cruz Cerda-Salazar filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters
of record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Jose Cruz Cerda-Salazar was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Jose Cruz Cerda-Salazar; and ADJUDGES Defendant Jose Cruz Cerda-Salazar guilty of
Count One of the Second Superseding Indictment in violation of 18 U.S.C. § 1955. Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, January LE. 2021.

 

MATAZHEW J. KACSMARYK
ED STATES DISTRICT JUDGE

 
